Peters, J.
Appeal from an order of the Supreme Court (Torraca, J.), entered September 21, 1995 in Sullivan County, which, inter alia, granted a motion by certain defendants for summary judgment dismissing the complaint.
The gravamen of this appeal concerned Supreme Court’s award of counsel fees incurred in connection with an action brought against various officials of the Town of Delaware, Sullivan County, who were insured under a public entity liability policy issued by plaintiff (see, Curtis v Nutmeg Ins. Co., 204 AD2d 833, Iv denied 84 NY2d 1027). Upon supplementation of the record by submission of a resettled order, with notice of filing, dated December 3, 1996, where the award of counsel fees was deleted, counsel for the parties advised that such issue was now rendered moot. Upon our review of that order, we agree.
As to the remaining issue seeking sanctions pursuant to 22 NYCRR 130-1.1 (c), we find an insufficient basis for such imposition.
Mercure, J. P., White, Casey and Spain, JJ., concur. Ordered that the order is affirmed, without costs.